 TEAMSTERS LOCAL 677 (J H HOGAN)499International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local677, AFL-CIO and J. H. Hogan, Inc. Case 34-CC-87August 17, 1990DECISION AND ORDERBY MEMBERS CRACRAFT, DEVANEY, ANDOVIATTOn January 30, 1990, Administrative Law JudgeJoel P Biblowitz issued the attached decision TheRespondent filed exceptions and a supportmg brief,and the General Counsel filed an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions, as modified, and to adopt the recom-mended OrderThe judge found that the Respondent violatedSection 8(b)(4)(1) and (n)(B) of the Act when it en-gaged in area standards picketing against McClearyBrothers, Inc , at the parking garage constructionsite where McCleary delivered ready-mix concreteto Chargmg Party concrete subcontractor J HHogan, Inc The judge's analysis focused on theRespondent's defense of its picketing at a gate re-served for neutral employers rather than at thegate reserved for the exclusive use of the primaryemployer, McCleary We agree with the judge, forthe reasons set forth fully in his decision, that theRespondent has failed to prove its contentions thatthe neutral reserved gate was tainted by a single in-cident in which a McCleary truck used this gate orthat the location of the primary reserved gate un-reasonably deprived the Respondent of its right tocommumcate with the public because occupants ofpassing vehicles were traveling too fast to read thepicket signs We find it unnecessary to pass, how-ever, on the Respondent's defense that safety haz-ards attendant to picketing at the primary gate lo-cation unreasonably impaired the effectiveness ofthat picketing Accordingly, in finding a violationhere, we do not rely on the Respondent's failure torestrict its picketing to the reserved primary gateIt is undisputed that the Respondent picketed thejobsite daily from November 30, 1989, until at leastthe December 27, 1989 heanng in this case At notime during this period was the primary employer,McCleary, present at the jobsite Whether the Re-spondent was required to restrict its picketing tothe reserved pnmary gate, it clearly failed to meetthe Moore Dry Dockl requirement that it limit itspicketing to times when the situs of the dispute wasat the secondary employer premises The Respond-ent has offered no persuasive evidence to rebut thepresumption of an illegal secondary objective aris-ing from this failure We therefore affirm thejudge's conclusion that the Respondent's picketingviolated Section 8(b)(4)(1) and (u)(B)ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local 677, AFL-CIO, Waterbury, Connecticut, its officers, agents,and representatives, shall take the action set forthm the Order1 Sailors Union of the Pacific (Moore Dry Dock), 92 NLRB 547, 549(1950)Jaye Bailey, Esq , for the General CounselBurton S Rosenberg Esq , for the RespondentMichael N La Velle, Esq (Pullman, Conley, Bradley etReeves), for the Charging PartyDECISIONSTATEMENT OF THE CASEJOEL P BisLowrrz, Administrative Law Judge Thiscase was heard by me on December 27, 1989,1 in Hart-ford, Connecticut The complaint and notice of hearingissued on December 11 and was based on an unfair laborpractice charge filed on December 1 by J H Hogan,Inc (Hogan) The complaint alleges that Turner Con-struction Company (Turner) has been engaged in theconstruction of a concrete parking garage located onUnion Street and South Elm Street m Waterbury, Con-necticut (the site) In connection with this construction,Turner subcontracted certain work to other companies,including Hogan to perform the cement constructionwork at the site In furtherance of the subcontract fromTurner, Hogan contracted with McCleary Bros, Inc(McCleary) to furnish it with cement supplies at the siteThe complaint further alleges that International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local 677, AFL-CIO (Respondent)has been engaged m a labor dispute with McCleary, buthas had no labor dispute with Turner, Hogan, or any ofthe other contractors at the site Respondent admits allof the above, except that it had a labor dispute withMcCleary The complaint alleges further that on aboutNovember 24, separate gates were established at the fa-cility, one reserved for McCleary and one for all othercontractors, but that since November 30, Respondent has1 Unless indicated otherwise, all dates referred to relate to 1989299 NLRB No 69 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpicketed the gate reserved for the "neutral" contractors,in violation of Section 8(b)(4)(i) and (ii)(B) of the Act.On the entire record, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent admits, and I find, that Hogan, a Con-necticut corporation with its principal office located inNew Haven, Connecticut, is engaged in business as aconstruction contractor. During the 12-month periodending November 30, Hogan purchased and received atlocations within the State of Connecticut goods and ma-terials valued in excess of $50,000 directly from pointsoutside the State of Connecticut, and is therefore an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act. Respondent admits andI also find that Turner and McCleary are each employersengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II. LABOR ORGANIZATION STATUSRespondent admits, and I find, that it is a labor organi-zation within the meaning of Section 2(5) of the Act.III. THE FACTSThe facts herein are based upon the credible and un-contradicted testimony of Augustine Ruggiero, construc-tion superintendent for Hogan at the site, John Czertak,project manager for Hogan, and Louis Parisi, businessagent for Respondent. Hogan is the prime concrete sub-contractor at the site, performing all the concrete work.Hogan began at the site in late October or early Novem-ber; its work crew at the site ranged from an average offour carpenters and two laborers to a theoretical peak ofeight carpenters and four laborers. The other subcontrac-tors also had employees on the site beginning in early tomid-November. Hogan purchased all its concrete for thesite from McCleary, which delivers the concrete to thesite in ready-mix concrete trucks. Upon completing thedelivery of the concrete to the site, the McCleary truckleaves the site. Admittedly, Respondent has no disputewith either Turner, Hogan, or any other subcontractoron the site. In about 1987, Respondent attempted to or-ganize McCleary's employees, but was unsuccessful inthis pursuit. Prior to November, Parisi determinedthrough conversations with McCleary employees thatMcCleary was not paying its employees an amount equalto Respondent's "package," as contained in collective-bargaining agreements with numerous employers. On thisbasis, Respondent commenced picketing the site.The site is triangular shaped, bordered on the Northby Union Street, on the West by South Elm Street, andon the South (separated by a grassy area) by Interstate84. Perpendicular to and ending at Union Street, 100 feetfrom its most easterly point, is Franklin Street. Thelength of each portion surrounding the site is as follows:Union Street-513 feet; South Elm Street-209 feet; Inter-state 84-559 feet. In about the first week of November,the entire site had been enclosed by a chain link fence.There are three trailers at the site: Hogan has two trail-ers near the most easterly portion of the site and UnionStreet, and Turner has a trailer at the southwestern por-tion of the site, where Interstate 84 crosses South ElmStreet. There were two vehicular entrances establishedon the site when the chain link fence was erected, eachabout 20 feet wide: an entrance on Union Street (gate A)about 100 feet west of the most easterly point of the site,and an entrance on South Elm Street (gate B), approxi-mately 120 feet south of the intersection of Union Streetand South Elm Street. There is 3 feet between the fenceand the street.Respondent's pickets first appeared at the site on No-vember 22; on that morning, about three of Respondent'spickets appeared at each of the two gates to the site car-rying signs saying the following: "TO THE PUBLIC.CONCRETE HERE BEING DELIVERED UNDERSUBSTANDARD CONDITIONS. DO NOT USE•McCLEARY BROS. CONCRETE FOR YOURWORK. THERE IS NO STRIKE HERE. TEAM-STERS LOCAL 677." After speaking to Turner's con-struction superintendent, Ruggieio obtained a 4-foot by4-foot sheet of plywood and spray painted the words:"McCleary Only Gate" on the plywood and posted it atthe Union Street gate about 9 a.m.; no sign was posted atthe South Elm Street entrance at that time. At that time,the picketing ceased. About noon on that day, aMcCleary truck entered the site through gate A, andexited through gate B about 25 minutes later. Later thatday, Czertak placed an order for signs to be posted atthe site. The next workday was Friday, November 24;on that day Czertak brought the signs to the site at 7a.m., at which time they were posted. The sign postedon Union Street, gate A stated: "THIS GATE RE-SERVED FOR THE EXCLUSIVE USE OFMcCLEARY BROS. INC. ONLY." The sign posted onSouth Elm Street, Gate B stated: "THIS GATE RE-SERVED FOR THE EXCLUSIVE USE OF THEFOLLOWING: CONTRACTOR Turner Construction.SUB-CONTRACTORS: J. H. Hogan, Inc. ManafortBros., Shepard Steel. THEIR SUB-CONTRACTORS,THEIR EMPLOYEES AND THEIR SUPPLIERSONLY." About noon that day, Hogan sent the followingtelegram to Respondent, with a copy to McCleary:EFFECTIVE AT THE STARTING TIME ON NOVEM-BER 24, 1989, A DUAL GATE ENTRANCE SYSTEM HASBEEN ESTABLISHED AT OUR PROJECT AT ST. MARY'SHOSPITAL PARKING GARAGE WATERBURY, CT.GATE "A" LOCATED ON UNION STREET OPPOSITEFRANKLIN STREET IS FOR THE EXCLUSIVE USE OFTHE EMPLOYEES, AGENTS AND MATERIAL SUPPLIERSOF MCCLEARY BROTHERS INC. GATE "B" LOCATEDON SOUTH ELM STREET OPPOSITE SACRED HEARTHIGH SCHOOL IS FOR THE EXCLUSIVE USE OF THEAGENTS, EMPLOYEES AND OTHER MATERIAL SUPPLI-ERS OF J. H. HOGAN, INC. ONLY. ANY PICKET ACTIV-ITY AGAINST MCCLEARY BROTHERS MUST BE CON-FINED TO GATE "A." FAILURE ON YOUR PART TOLIMIT YOUR PICKETING TO THAT ENTRANCE WILLCAUSE J. H. HOGAN TO FILE NLRB CHARGES AND/ORSUE FOR DAMAGES. TEAMSTERS LOCAL 677 (J H HOGANf)501There were no McCleary deliveries to the site and nopicketing, as well, on either Friday, November 24 orMonday, November 27 On both of those days, however,Ruggiero saw Respondent's representatives sitting intheir cars parked on Franklin Street in the vicinity ofgate A On Tuesday, November 28, one McCleary truckarrived about 8 a m and six McCleary trucks arrived atthe site between 12 15 and 3 p m Each of these trucksentered and exited the site through the Union Street gateA Whenever a McCleary truck arrived at the site, Re-spondent's pickets got out of their cars and picketed gateA with the picket signs referred to, supra When thepickets arrived, Hogan and Manafort's employeesstopped working and left the site On Wednesday, No-vember 29, there were no McCleary deliveries and nopicketing at the site, Hogan's employees worked thatdayOn Thursday, November 30, there was no picketmgthe early morning There were no McCleary deliveriesthat day and no representative of McCleary was on thesite that day About 10 30 a in, 6 to 10 of Respondent'srepresentatives, including Pansi, began picketing theSouth Elm Street•gate B at the site Since that day, Re-spondent's pickets have picketed the South Elm Street•gate B on a daily basis with between two and six pickets,on only one occasion (December 7) did Respondent'sRepresentatives picket Union Street•gate B and thenonly for about 15 minutes McCleary has had no deliv-eries and no representative at the site since November28 Beginning on November 30, the employees of Hoganand the other subcontractors have failed to work at thesiteOne important aspect of Respondent's defenses is thelocation of gate A•the Union Street gate reserved forMcCleary Respondent contends that the location of thegate, and the resulting speed of the vehicles passing it,make it both unsafe for its pickets and ineffective for thetransmission of its message Union Street is a continu-ation of the exit ramps from westbound Interstate 81 anda state highway Both of these exit ramps merge into aone-way two-lane road that becomes Union Street aboutthe most easterly portion of the site The distance fromthe commencement of the exit ramp on Interstate 84 togate A is about one-third of a mile Approximately half-way between the commencement of the ramp and gate Ais a road sign stating that the speed limit is 30 miles perhour Directly across from gate A is Franklin Street, atwo-way street ending at and crossing Union Street,there is a yield sign for drivers on Franklin Street pre-paring to enter Union Street About 400 feet past gate A(still two lanes going one-way•westbound) is a trafficlight at the intersection of Union and South Elm StreetsMy observation of the videotape submitted by Respond-ent establishes that most of the vehicles approaching gateA appeared to be traveling between 30 to 35 miles perhour, some slowed down considerably at Franklin Street(directly across front gate A) in order to turn right ontoFranklin StreetIv ANALYSISSection 8(b)(4)(1) and (u)(B) was designed to preserve"the right of labor organizations to bring pressure tobear on offending employers in primary labor disputes"while, at the same time, shielding "unoffendmg employ-ers and others from pressure in controversies not theirown" NLRB v Denver Building Trades Council, 341 U S675, 692 (1951) Drawing the line between what is pro-scribed picketing is especially difficult at a common sitewhere the primary employer's employees work alongsidethe employees of the secondary (mnocent) employers Tobring this issue more clearly into focus, employers oftenset up separate gates at such a common situs, one gatefor the offending primary employer, and one or moregates for all other employers or suppliers at the sitesWhen such separate gates are established, the union isobligated to picket solely at the primary gate unless itcan show that the neutrality of the gates has been violat-edIn Iron Workers Local 118 (Tutor-Saliba Corp), 285NLRB 162, 167 fn 12 (1987), Administrative Law JudgeTimothy D Nelson stated very succinctlyAlthough Sec 8(b)(4) is among the more prolixand complicated of the statutory provisions whichwe must interpret and apply, its application incommon situs-reserved gate situations is by nowmostly straightforward, uncomplicated, and well-known to building trades unions and to their attor-neys It is not an oversimplification to summarizewhole volumes of law in this area with the state-ment that to avoid running afoul of Sec 8(b)(4) apicketmg union must at least stay away from gatesposted for and used by persons other than theperson with whom it has a primary labor dispute,unless it can show that it has a factually-groundedbelief that the primary disputant is likewise usingthe ostensibly neutral gate There can be exception-al situations, of courseWhile acknowledging that It picketed the South ElmStreet gate B (the gate set up for the neutral employers)beginning November 30, Respondent relies on three de-fenses that it alleges cleanses what might otherwise belawful picketing under Section 8(b)(4) of the Act Thefirst two defenses are related to the location of the re-served gate•gate A, that because it is along a road thatis a continuation of the exits of two major highways (onean interstate highway) the speed of the vehicles passingthe gate made it ineffective for the display and transmis-sion of its message as well as unsafe for the pickets car-rying that message Additionally, Respondent contendsthat its picketing should be excused because McClearyviolated the reserved gate system on November 22 whenone of its trucks entered through gate A and exited thefacility through gate BIn Electrical Workers IBEW Local 501 (C W PondElectric), 269 NLRB 274 (1984), the Board rejected therespondent's reliance on Electrical Workers IBEW Local453 (Southern Sun), 237 NLRB 829 (1978), stating "Inthe mstant case, the primary reserved gate was clearlymarked and maintained, and thus he Respondent Unionwas able to convey its message directly to the primaryemployer and its employees, visitors, suppliers and thegeneral public" Electrical Workers IBEW Local 400 502DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(County of Ocean), 269 NLRB 119, 122 (1985), the ad-ministrative law judge (as affirmed by the Board) dis-missed the union's defense that picketing of the primarygate as impaired because it was so remote, stating"While this gate may not have been the ideal reservedgate for primary enlployees from the Union's standpomt,it certainly was sufficient to meet all the criteria set forthby the Board in those cases dealing with reserved gates"Respondent's defense herein is not that the primary gatewas too remote, conversely, the allegation is that vehi-cles passed the gate at such an accelerated speed thatthey were not able to fully read or comprehend the mes-sage the Respondent was attemptmg to spread I find thisdefense without merit My viewing of the videotape pre-sented by Respondent, together with the other recordtestimony convinces me that individuals driving past gateA had time to read some or all of the picket signs, ifthey were there Additionally, cars entering Umon Streetfrom Franklin Street had ample time to observe the signsas did cars on Union Street, slowing to turn nght intoFranklin Street True, it may not have been the perfectlocation for Respondent's purposes, or the location thatRespondent would have chosen if it had the power orability to do so, but that is not required Local 400, supraThis gate's location did not unreasonably deprive theUnion of its right to reach the public, Electrical WorkersIBEW Local 501 (C W Pond Electric) v NLRB, 756F 2d 888 (D C Cir 1985), nor did it substantially impairthe effectiveness of the picketing, Carpenters Local 354(Sharp & Tatro Development), 268 NLRB 382 (1983) Asthe Board stated in Carpenters Local 33 (C B Construc-tion), 289 NLRB 528 (1988) "Although the primary gatelocation may not have been ideal, we note that Boardprecedent does not require primary reserved gate place-ments calculated to maximize a picket's chances to reachmembers of the public" I therefore reject this defenseThe next defense is that the speed of the cars passinggate A made it unsafe for picketing at that gate The tes-timony of Parisi, together with the videotape supplied byRespondent, establish that there is a sidewalk about 3feet wide between gate A and the adjacent roadway Inaddition, at the time the videotape was taken, there wassnow on the ground My viewing of the videotape dis-closes no substantial danger to picketmg at gate A, mfact, Respondent picketed at that location on November22 and 28 and December 7, all, apparently, without inci-dent As stated, supra, my viewing of the videotape con-vinces me that the vehicles did not pass the gate at anexcessive speed and a number of them slowed down,substantially to turn on Franklin Street, or slowed downto accommodate cars in front of them that were turnmginto Franklin Street In addition, the chain link fence andthe two gates were erected around the site weeks before,and without reference to, the instant dispute To requireTurner to reconstruct the chain link fence and the gatessurrounding the site for the convenience of Respondent'spickets, and the effectiveness of its message, would beunfair and unwarranted in the instant situation I there-fore reject this defense, as well 22 Counsel for Respondent in his bnef, attaches the decision of ChiefJudge Ellen Bree Burns, of the United States Distnct Court, Distnct ofFinally, Respondent defends that its picketing of thereserved gate should be excused because of the violationof the reserved gate by the McCleary truck on Novem-ber 22 It is, of course, true that the picketing union neednot comply with the reserved gate if the contractors onthe site do not comply However, the Board does not re-quire perfect compliance and excuses noncompliance bythe employers on the site in two situations Where thenoncompliance was isolated and where even if the non-compliance was more than isolated, where the reservedgate system was rehabilitated and reestablished and wassubsequently complied with In Plumbers Local 48 (Cal-vert Contractors), 249 NLRB 1183 (1980), the Boardstated that "isolated occurrences did not establish apattern of destruction of the reserve gate system suffi-cient to justify resumption of picketing at the neutralgates" And in Operating Engineers Local 18 (Dodge Ire-land), 236 NLRB 199 (1978), the Board stated "the fewinstances of misuse of a neutral gate by suppliers of theprimary employer were not sufficient to justify Respond-ent's picketing of the neutral gates" Assuming arguendothat the reserved gate system in the instant matter hadbroken down, the law is clear that an employer may ef-fectively rehabilitate or reestablish the reserve gatesystem so long as the union is properly notified and thesystem is subsequently honored Electrical Workers IBEWLocal 332 (WS B Electric), 269 NLRB 417 (1984), IronWorkers Local 433 (Oltmans Construction), 272 NLRB1182 (1984), NLRB v Carpenters Local 1622 (Wood & As-sociates), 786 F 2d 903, 905 (9th Cir 1986)In the instant matter, on November 22, a handpamtedplywood sign was placed on the gate reserved forMcCleary•the entrance that 2 days later would official-ly become gate A Later that day, on one occasion, aMcCleary truck entered through that gate and exitedthrough the South Elm Street gate That was the extentof the taint of the reserved gates General Counsel's posi-tion is that the single taint on November 22 does notexcuse the picketing because the reserved gate was notformally established until November 4, when the officialsigns were posted on the gates and telegrams were sentto the Respondent informing them of the creation of thereserved gates I agree with General Counsel and recom-mend that this defense be dismissed, not only was thereonly one isolated instance of the employers violating thereserve gate, but subsequent to that situation, the em-ployers established (or reestablished) the reserved gatesystem and honored that system Iron Workers Local 433(Chris Crane), 288 NLRB 717 (1980) By picketing gateB, reserved for the neutrals, since November 30 (whenMcCleary was not on the site), Respondent violated Sec-tion 8(b)(4)(1) and (n)(B) of the ActCONCLUSIONS OF LAW1 J H Hogan, Inc is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7)Connecticut, and asks that I take judicial notice of the fact that ChiefJudge Burns denied the Regional Director's request for a preliminary in-junction under Sec 10(1) of the Act, finding a "reasonable perception ofdanger at Gate A" For the reasons stated above, I respectfully disagreewith Chief Judge Bums' finding TEAMSTERS LOCAL 677 (J H HOGAN)5032 International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 677,AFL-CIO is a labor organization within the meaning ofSection 2(5) of the Act3 By inducing and encouraging individuals employedby Hogan, Manafort Bros, or by other persons engagedin commerce or in an industry affecting commerce toengage in a stnke or refusal in the course of their em-ployment to perform services, and by threatening, coerc-ing, and restraining the above-named Employers, orother persons engaged in commerce or business oper-ations affecting commerce with an object of forcing orrequiring the above-named persons to cease doing busi-ness with McCleary Bros, Inc , International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local 677, AFL-CIO has engagedin unfair labor practices affecting commerce within thememung of Section 8(b)(4)(0 and (n)(B) and Section 2(6)and (7) of the ActREMEDYHaving found that the Respondent has violated Sec-tion 8(b)(4)(i) and (n)(B) of the Act, I shall recommendthat it be ordered to cease and desist and to take certainaffirmative action designed to effectuate the policies ofthe ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondent, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, Local 677, AFL-CIO, Waterbury, Connecticut, itsofficers, agents, and representatives, shallI Cease and desist from(a)Inducing or encouraging any individual employedby J H Hogan, Inc, Manafort Bros, Inc , or other per-sons engaged in commerce or in an industry affectingcommerce to engage in a strike or refusal in the courseof employment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles, ma-terials, or commodities or to perform any services, wherean object thereof is to force or require the above-namedEmployers, or any person engaged in commerce or in anindustry affecting commerce, to cease using, selling, han-dling, transporting, or otherwise dealing in the productsof, or to cease doing business with, McCleary Bros, Inc(b)In any manner threatening, coercing or restrainingJ H Hogan, Inc , Manafort Bros, Inc , or any otherpersons engaged in commerce or in an industry affectingcommerce, where an object thereof is to force or requirethe above-named Employers, or any other persons en-gaged in commerce to cease using, selling, handling,transporting or otherwise dealing in the products of, orcease doing business with, McCleary Bros, Inc3 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Post at its office and meeting halls copies of the at-tached notice marked "Appendix "4 Copies of the notice,on forms provided by the Regional Director for Region34, after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices to members are customarily posted Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by any othermaterial(b)Deliver to the Regional Director for Region 34signed copies of the notice in sufficient number for post-ing by the Employers, if willing, at all places where no-tices to employees are customarily posted(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT, nor will our officers, business repre-sentatives, business agents, or anyone acting for us, what-ever his title may be, engage in or Induce or encourageany individual employed by J H Hogan, Inc, ManafortBros, Inc, or any other persons engaged in commerceor in an industry affecting commerce to engage in astrike or a refusal in the course of employment to use,manufacture, process, transport, or otherwise, handle, orwork on any goods, articles, materials or commodities,or to perform any services, where an object thereof is toforce or require the above-named Employers, or anyother person engaged in commerce or in an industry af-fecting commerce, to cease using, selling, handling, trans-porting, or otherwise dealing in the products of, or ceasedoing business with, McCleary Bros, IncWE WILL NOT threaten, coerce, or restrain J HHogan, Inc, Manafort Bros, Inc , or any other personsengaged in commerce or in an industry affecting com-merce, where an object thereof is to force or require theabove-named Employers or any other persons engagedin commerce to cease using, selling, handling, transport- 504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing, or otherwise dealing in the products of, or ceasedoing business with, McCleary Bros, IncINTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, LOCAL 677,AFL-CIO